CHARLES A. CARROLL, Circuit Judge.
A temporary restraining order heretofore having been entered in this cause, without notice, and notice having thereupon been served that plaintiff’s prayer for temporary restraining order would be considered, and further upon the motions of the defendants to dissolve the temporary restraining order heretofore issued and to dismiss, and upon the motion of the Attorney General to dismiss the cause herein, and counsel having been heard after notice, and the court being fully advised in the premises, and it appearing unto the court that suspension or revocation of the plaintiff’s license to dispense alcoholic beverages depends upon the lawful removal of telephone service from his premises and the right to have such telephone service restored upon determination by the Railroad & Public Utilities Commission after hearing, and it further appearing that the plaintiff has applied for a hearing before such commission, it is, upon consideration
Ordered, adjudged and decreed that the motions of the defendants and of the Attorney General be and they hereby are denied, and that the temporary restraining order heretofore entered in this cause is hereby extended and continued against the defendants until such time as the Railroad & Public Utilities Commission shall have had opportunity to hear and determine the issues raised by the suspension of the plaintiff’s telephone service, without prejudice to either of the parties hereto to resubmit the matters raised by the complaint and the answers filed herein, subsequent to any ruling hereafter rendered by the said commission upon hearing had in the cause now pending before it. Provided, however, that the plaintiff shall furnish a good and sufficient temporary injunction bond, conditioned according to law, in the penal sum of $1,000.